Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-8, the phrase "saddle ride type vehicle" renders the claim(s) indefinite.  Inclusion of the term “type” makes the claim scope indefinite because the scope of what is encompassed by the word "type" is unclear. In this regard, since we cannot determine what the word type covers we cannot determine the metes and bounds of the claim. Similarly, it is unclear what defines a “self-vehicle”, thus further making the scope of the claims unclear.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, 8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yabuzaki (WO 2017/030130).
In re claims 1 and 11, Yabuzaki discloses a saddle ride vehicle/control apparatus comprising: a sensing unit (51) configured to sense a travel lane of a self-vehicle; and a control unit (23) configured to control a travel position in a vehicle width direction of the self-vehicle so that the self-vehicle travels within the travel lane of the self-vehicle sensed by the sensing unit and on a side closer to an edge than a center of the travel lane as shown in Figures 6-8.  
In re claim 2, Yabuzaki further discloses wherein the control unit controls the travel position in the vehicle width direction of the self-vehicle so that within the travel lane of the self-vehicle sensed by the sensing unit, the self- vehicle travels on a side of an edge that is opposite from an edge on a side of an opposite lane to the travel lane as shown in Figures 7 and 8.  
In re claim 7, Yabuzaki further discloses wherein the sensing unit senses an obstacle present on the travel lane of the self-vehicle, and in a case where a width between the obstacle sensed by the sensing unit and the edge that is opposite from the edge on the side on which the obstacle is present in the travel lane of the self-vehicle is a predetermined width or less, the control unit causes the self-vehicle to stop traveling (see translation lines 1270-1273).  
In re claim 8, Yabuzaki further discloses wherein the predetermined width is set to be a vehicle width (L0) of the self-vehicle or less as shown in Figure 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yabuzaki in view of Imafuku (JP 2017-226340).
In re claim 4, Yabuzaki further discloses wherein the sensing unit senses an obstacle present in the travel lane of the self-vehicle, and in a case where the obstacle is sensed by the sensing unit, the control unit controls the brakes, but does not disclose controlling travel position in the vehicle width direction of the self-vehicle so that within the travel lane of the self-vehicle sensed by the sensing unit, the self- vehicle travels on the side of the edge that is opposite from the edge on the side on which the obstacle is present.  Imafuku, however, does disclose an obstacle detection means (13) controlling travel position in the vehicle width direction of the self-vehicle so that within the travel lane of the self-vehicle sensed by the sensing unit, the self- vehicle travels on the side of the edge that is opposite from the edge on the side on which the obstacle is present (see [0035]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit of Yabuzaki such that it comprised the obstacle avoidance of Imafuku to avoid the obstacle when possible instead of simply braking to avoid.
In re claim 5, Imafuku further discloses wherein the control unit controls the travel position in the vehicle width direction of the self-vehicle so that only in a region in which the obstacle is present within the travel lane of the self- vehicle sensed by the sensing unit, the self-vehicle travels on the side of the edge that is opposite from the edge on the side in which the obstacle (M) is present as shown in Figures 6 and 8.  
In re claim 6, Imafuku further discloses wherein the control unit controls the travel position in the vehicle width direction of the self-vehicle so that after the self-vehicle travels the region, within the travel lane of the self-vehicle sensed by the sensing unit, the self-vehicle travels on a side on the edge on the side on which the obstacle (M) is present as shown in Figures 6 and 8.  

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yabuzaki in view of Nishimura (US 10,266,176).
In re claims 9-10, Yabuzaki further discloses wherein the sensing unit senses an obstacle present on the travel lane of the self-vehicle, but does not disclose in a case where a width between the obstacle sensed by the sensing unit and the edge that is opposite from the edge on the side on which the obstacle is present on the travel lane of the self-vehicle is a predetermined width (vehicle width) or less, the control unit warns that it is difficult for the self-vehicle to travel.  Nishimura, however, does disclose an obstacle avoidance system (100) with an alert device (16) to notify the driver oh a high collision risk (column 14, lines 3-24). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit of Yabuzaki such that it comprised the alert device of Nishimura to inform the driver that there is a collision risk should the obstacle be unavoidable within the lane.

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein the sensing unit senses another vehicle traveling in the opposite lane, and in a case where the other vehicle is sensed by the sensing unit, the control unit controls the travel position in the vehicle width direction of the self-vehicle so that the self-vehicle travels, within the travel lane of the self-vehicle sensed by the sensing unit, on the side of the edge that is opposite to the edge on the side of the opposite lane” is not anticipated or made obvious by the prior art of record in the examiner’s opinion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach sensing/steering units of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611